Citation Nr: 0418697	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  98-18 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a nasal sinus 
disorder.

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to an increased initial disability evaluation 
for tinnitus, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased initial disability evaluation 
for the residuals of head trauma with headaches, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased initial disability evaluation 
for hearing loss, currently evaluated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active service from March 1974 to 
September 1974, and from October 1977 to March 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from January 1998 and March 2002 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.  

The Board notes that the veteran presented testimony during 
an appeals hearing before the undersigned Acting Veterans Law 
Judge (VLJ) in September 2003.  A copy of the hearing 
transcript issued following the hearing is of record.   

This case is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


REMAND

During his September 2003 hearing, the veteran testified that 
he has been treated at the East Orange VA Medical Center for 
the claimed sinus disorder and glaucoma, as well as for the 
service-connected tinnitus and residuals of head trauma with 
headaches.  Additionally, the veteran testified that he has 
been treated for his eye problems by a physician identified 
as "Dr. Paviel."  These records are not currently 
associated with the claims file.  On remand, an attempt 
should be made to obtain them.  

The Board notes that the veteran was last examined by VA for 
his service-connected residuals of head trauma with headaches 
in October 1999, and for his service-connected hearing loss 
in September 2002.  VA's fulfillment of the statutory duty to 
assist requires a thorough and contemporaneous examination 
which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  Under the circumstances, the veteran should 
be scheduled for neurological and audiological examinations 
in order to assess the current level of severity of the 
service-connected hearing loss, tinnitus, and residuals of 
head trauma with headaches, respectively.  The neurological 
examination should include an opinion as to whether the 
evidence establishes that the claimant has multi-infarct 
dementia associated with brain trauma.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045 (2003).  

Accordingly, the Board will defer further appellate 
consideration of this case.  This appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for the following action:  

1.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him since 
discharge from service to the present, 
and who possess records relevant to the 
issues on appeal which are not currently 
associated with the claims file.  Provide 
the veteran with release forms and ask 
that a copy be signed and returned for 
each health care provider identified, 
including for any treatment records from 
Dr. Paviel.  

2.  The RO should request that the 
veteran provide information as to the 
dates of any recent treatment at any VA 
Medical Center (VAMC) relevant to the 
issues on appeal.  All identified 
treatment records from any reported VAMC, 
including records from the East Orange 
VAMC, which are not already contained 
within the claims file should be obtained 
and associated with the claims file.  If 
the search for the above records has 
negative results, the claims file must be 
properly documented with information 
obtained from the VA facility(ies).  

3.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examinations:

a)  The veteran should be scheduled to 
undergo a VA audiological examination by 
an appropriate specialist to evaluate the 
severity of the veteran's service-
connected hearing loss and tinnitus.  The 
claims folder must be made available to 
and be thoroughly reviewed by the 
examiner in connection with the 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed.  All necessary tests 
and studies should be conducted in order 
to assess the current status of the 
service-connected disabilities.  

b)  The veteran should be scheduled to 
undergo a VA neurological examination by 
an appropriate specialist to evaluate the 
severity of the veteran's service-
connected residuals of head trauma with 
headaches.  The claims folder must be 
made available to and be thoroughly 
reviewed by the examiner in connection 
with the examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed.  The 
examiner is specifically asked to comment 
as to whether the evidence establishes 
that the claimant has multi-infarct 
dementia associated with brain trauma.  
All necessary tests and studies should be 
conducted in order to assess the current 
status of the service-connected 
disability.  

4.  The veteran should be given adequate 
notice of the requested examinations, 
which includes advising him of the 
consequences of his failure to report to 
the examinations.  If he fails to report 
to the examinations, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notifications or refusal to report 
notices, whichever applicable, should be 
obtained by the RO and associated with 
the claims folder.

5.  After completion of the above, the RO 
should readjudicate the appellant's 
claims of service connection for a nasal 
sinus disorder and glaucoma, and the 
issues of increased initial ratings for 
residuals of head trauma with headaches, 
hearing loss and tinnitus.  If any of the 
determinations remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	T. STEPHEN ECKERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




